NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
BRUCE A. ROGERS,
Plaintiff-Appellant, '
V.
TRISTAR PRODUCTS, INC.,
Defendant-Appellee,
AND
UNITED STATES,
Defendant-Cross-Appellant. `
2011-1494, -1495
Appea1s from the United States District C0urt for the
Eastern District of Pennsy1vania in case n0. 11-CV-1111,
Judge Eduard0 C. R0bren0.
ON MOTION
ORDER
The United States moves for a stay of proceedings
pending this c0urt’s decision in FLFMC u. Wham-O, N0.
2011-1067, and Unique Pr0d. S0lutions v. Hy-Grade
Value, Inc., NOS. 2011-1254, -1284.

ROGERS V. TRISTAR PRODUCTS 2
On September 16, 2011, the President signed into law
the Leahy-Smith America InVents Act, H.R. 1249, 112th
Cong. (1st Sess. 2011), amending 35 U.S.C. § 292 and
including the following text regarding the effective date of
this provision: "The amendments made by this subsection
shall apply to all cases, without exception, that are pend-
ing on, or commenced on or after, the date of the enact-
ment of this Act." Leahy-Smith America InVents Act,
§ 16(b)(4)-
Accordingly, c
IT ls ORDERED THAT:
(1) The motion is granted. The briefing schedule is
stayed 
(2) Each party shall advise the court within 21 days of
the date of this order of the effect of this legislation on the
status of this case. _
(3) The response shall contain any necessary motion
deemed appropriate by the party, but may not exceed 15
pages
FoR THE CoURT
 2 3 2011 /s/ J an Horbaly
Date J an H0rbaly
Clerk
ccc Edward T. Kang, Esq.
Edward P. Bakos, Esq.
Doug1as N. Letter, Esq.
FILEB
u.s. count or ms FOR
319 me FEoERAlP